DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Supplemental Amendment filed 10/28/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2007/0240637) in view of Miyamura (US 2004/0182701) and Koshimizu (US Patent No. 6,162,323).
With respect to claim 1, Song discloses in figs. 1-2 a plasma processing apparatus (i.e. sputter apparatus) comprising a vacuum chamber (i.e. container) [11] capable of being evacuated, a conveyance unit that comprises a substrate holder (i.e. rotator) [13] in the vacuum container [11] rotating a base plate (i.e. workpiece) mounted on a surface thereof, wherein the conveyance unit rotates (i.e. circulates) the rotator [13] around an axis and carry the workpiece along a circular conveyance path (abstract; 
However Song is limited in that the axis extending perpendicular to the surface of the rotator that supports the workpiece is not suggested.

It would have been obvious to one of ordinary skill in the art to reorient the plasma processing apparatus of Song to have the axis be perpendicular to the surface of the rotator having the workpiece as taught by Miyamura to gain the advantage of allowing for processing of larger-sized workpieces.
However the combination of references Song and Miyamura is further limited in that while Miyamura depicts in fig. 5 the one or more adjustment openings for when the 
Koshimizu teaches in fig. 5 a plasma processing apparatus that comprises a shielding plate (i.e. grid electrode) [702] and dividing wall (i.e. grid electrode) [704] (abstract; col. 11, lines 1-11; col. 14, lines 47-55) similar to the dividing wall [90] and the shielding plate [90b] in figs. 1 and 5 of Song, wherein fig. 10 depicts the shielding plate [702] as circular or cylindrical, wherein the shielding plate [702] comprises one or more adjustment openings around an outer circumference (col. 4, lines 10-11; col.  14, lines 35-46), wherein fig. 10 further depicts that certain one of the one or more adjustment openings around the outer circumference have a width that decreases from an outer circumference side towards an inner circumference side. The cropped figure below of fig. 10 serves to clarify the width decreasing of some of the certain ones of the adjustment openings.

    PNG
    media_image1.png
    517
    1138
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have certain ones of the one or more adjustment openings at an outer circumference side of the shield plate of Song be shaped as shown in Koshimizu when the shield plate of Song is circular or cylindrical, 
In summary, the combination of references Song, Miyamura, and Koshimizu has Song teaching an outer circumference side of the shield plate [90b] of the plasma generator, Miyamura teaching to have an outer circumference side of the plasma generator (and thus shield plate [90b] of Song) be aligned with an outer circumference side of the rotator, and Koshimizu teaching that the adjustment openings at the outer circumference side of the shield plate decrease in width from the outer circumference side towards an inner circumference side. Therefore since the width decreases from the outer circumference side towards an inner circumference side of the shield plate, and the outer circumference side of the shield plate is aligned with the outer circumference side of the rotator, the width of the adjustment openings decreases from an outer circumference side of the rotator towards the inner circumference side of the rotator.
With respect to claim 2, modified Song further depicts in fig. 3 a space between the dividing wall [900] and the opposing part [84] is gas-tightly sealed from other structures via o-rings (shown as black squares near window [84]), fastening plate [91], and vacuum container [11] (para 0051-0070).
With respect to claims 3 and 10, modified Song further depicts in figs. 3 and 5 a space between the dividing wall [900] and opposing part [84] employs a labyrinth 
With respect to claims 4, 9, and 12-14, the combination of references Song and Miyamura further has Song teaching in figs. 3 and 5 a surface of the dividing wall [90] that faces the rotator [13] is formed in a shape, wherein the shape is fully capable of matching a shape of a process surface of the workpiece in a non-contact manner (para 0011 and 0036), such as the dividing wall [90] having a curved surface that is fully capable of matching a curved surface lens (i.e. workpiece) (para 0036), and Miyamura teaching to have the workpiece be planar and made of glass, quartz or similar materials (para 0057), which matches a shape of the dividing wall [90] of Song. In addition it has been held that inclusion of material or article (i.e. workpiece) worked upon by a structure (i.e. plasma processing apparatus) claimed does not impart patentability to the claims (MPEP 2115).
With respect to claims 5 and 11, modified Song further depicts in fig. 3 an external shape of the dividing wall [90] is greater than an external shape of the cylindrical member [81].
With respect to claims 6 and 7, modified Song further discloses a cooling medium through a first cooling part [90a] and through a second cooling part within the shield plate [90b] that cools the dividing wall [90] (para 0068-0070), with the cooling medium passing through the first cooling part [90a] capable of providing a degree of cooling to the opposing part [84] due to proximity of the opposing part with the first cooling part [90a].
With respect to claim 8, modified Song further depicts in figs. 1 and 3 the vacuum container [11] employs a separation structure, wherein the cylindrical member [81] is provided at a separated part near a top of the vacuum container [11], and the rotator [13] and dividing wall [90] are provided at another separated part of the vacuum container [11].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 15/941817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application are narrower in scope than the claims of the present application, and encompass the subject matter of the present claims. Therefore, any reference meeting the limitations set forth in claims 1-15 of the co-pending application would also meet the requirements set forth in claims 1-14 of the present invention.


Response to Arguments
Applicant’s Remarks on p. 5-13 filed 10/28/2020 are addressed below.

112 Rejections
Claim 1 has been amended; the previous 2nd paragraph rejections are withdrawn.

102 Rejections
Applicant’s arguments on p. 6-9 with respect to claim 1 have been considered but are moot in view of the new grounds of rejection due to the amended claims filed  10/8/2020 and 10/28/2020 requiring new limitations.

Double Patenting Rejections
No Terminal Disclaimer has been filed; the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794